Citation Nr: 1202182	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for drug abuse.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to November 1985 and from March 1986 to December 1988.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a May 2011 personal hearing held at the Board before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The issue of whether new and material evidence has been submitted to reopen the claim of service connection for depression, sexual assault, was raised by the Veteran at the May 2011 Board hearing.  This issue is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has drug abuse related to a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for drug abuse have not been met.  38 U.S.C.A. §§ 105(a), 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(m) and (n), 3.301, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A November 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical examination or opinion is not required as the Veteran's currently diagnosed substance abuse is not shown to be related to any of her service-connected disabilities, and service connection for drug abuse on a direct basis is barred as a matter of law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Psychoses are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, specifically prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 105(a) either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381. 

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3). 

The Veteran served on active duty in the Army from June 1985 to November 1985 and from March 1986 to December 1988.  A December 1987 counseling form noted that the Veteran's urinalysis was positive for drug use.  A September 1988 disposition form noted that the Veteran had tested positive for THC (the main active chemical ingredient in marijuana) in August 1988.  A September 1988 Record of Proceedings Under Article 15, Uniform Code of Military Justice, noted that the Veteran was punished for wrongfully using marijuana in the hashish form, a schedule I controlled substance, on June 27, 1988.  The Veteran's Certificate of Release or Discharge from Active Duty, Form DD 214, revealed that she was discharged from military service based upon her drug abuse rehabilitation failure.

A June 2000 VA psychiatric treatment report concluded with an impression of rule out major depressive disorder with suicidal ideation and history of polysubstance dependence now in remission.  

An April 2007 VA treatment report noted the Veteran's complaints of being addicted to crack cocaine.  The Veteran reported that her mood was depressed, and that she had been depressed for the last couple weeks.   The Veteran reported a history of physical abuse by her children's father.  It also noted that she denied any history of sexual abuse.  Following a mental status examination, the report concluded with an assessment of substance induced mood disorder, cocaine dependence, and heroin abuse.  A June 2007 hospitalization report noted diagnoses of cocaine dependence, heroine dependence in remission, and substance induced mood disorder.  

In October 2007, the Veteran filed her present claim seeking service connection for drug abuse.  She contends that this condition first started during her military service.  She further alleges that this condition is secondary to a psychiatric disorder incurred during service.

A September 2007 VA treatment report noted that the Veteran denied having previously received any psychiatric diagnosis, and denied having been prescribed any psychiatric medications.  The Veteran reported having a history of substance abuse dating back to when she was 18 years of age.  The report noted an assessment of significant cocaine dependency which has caused great impairment in her ability to function in the community.  Following a mental status examination, the report concluded with a diagnosis of cocaine dependence, in partial remission in a controlled setting.  

In an October 2008 statement, the Veteran reported that she started using drugs while on active duty around October 1986.  She indicated that she tested positive on a urinalysis, and that two subsequent positive tests led to her eventual discharge from military service.  She also indicated that her drug problem has continued ever since.  

The payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  Thus, service connection for drug abuse on a direct basis is not warranted. 

The Veteran's drug abuse does not fall under the exception of being acquired secondary to or as a symptom of a service-connected disability.  

While the Veteran is competent to report her history of drug abuse over the years, she is not competent to determine that this condition was the result of a psychiatric disorder or other incident incurred during inservice.  

There is no medical evidence attributing the Veteran's current substance abuse to any psychiatric disorder.  Since she filed her claim, the Veteran's VA treatment records reflect diagnoses of substance induced mood disorder.  The evidence shows that her drug abuse is the cause of her mood disorder, and not the result of it.  Moreover, service connection for a psychiatric disorder has not been established.  Specifically, service connection for depression, sexual assault, was denied by the RO in a final November 2001 rating decision.  

Accordingly, compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 105(a) for her drug abuse during service. See Allen, 237 F. 3d at 1381. 

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and service connection for drug abuse is not warranted.


ORDER

Entitlement to service connection for drug abuse is denied.


REMAND

The Veteran is seeking service connection for bilateral pes planus.  She contends that this condition was aggravated during her military service.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's February 1986 enlistment examination noted findings of pes planus, asymptomatic.  A November 1988 separation examination noted findings of bilateral pes planus, symptomatic.  A November 1988 medical history report noted the Veteran's history of foot trouble.  The report also noted that the Veteran had no ongoing medical problems.  

At her hearing before the Board, the Veteran testified that she had problems with her feet during service, and that she had been given multiple physical profiles excusing her from marching drills. 

In June 2010, a VA examiner concluded that a medical opinion regarding issue of whether the Veteran's preexisting pes planus was permanently aggravated beyond the normal progression of this condition as a result of her military service could not be provided without speculation.  

The VA examiner in June 2010 failed to provide any rationale as to why the requested opinion would require speculation.  Moreover, the Veteran is competent to report the physical manifestations of her bilateral pes planus.  

Under these circumstances, the Board finds that a new examination is necessary to determine if the Veteran's current bilateral pes planus, which preexisted her period of service beginning in March 1986, was aggravated beyond its normal course by service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of her bilateral pes planus.  The examiner must be provided with the claims file for review.  

The examiner must accept as fact that the Veteran currently has bilateral pes planus and that this disorder preexisted her second period of active duty service beginning in March 1986.  

Following a review of the claims file, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's bilateral pes planus was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during her second period of service from March 1986 to December 1988.  

If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

2.  Notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying him of any scheduled examination must be placed in the claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issue on appeal, including consideration of all evidence received since the July 2010 statement of the case.  

If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After she and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


